Exhibit 10-a MERGER AGREEMENT by and among Standard Commerce, Inc., Jianye Acquisition Corp. and American Jianye Ethanol Company, Inc. Dated as of November 12, MERGER AGREEMENT Merger Agreement (the “Agreement”) dated as of November 12, 2007 by and among Standard Commerce, Inc., a corporation formed under the laws of the State of Delaware (“STCC”), Jianye Acquisition Corp., a corporation newly formed under the laws of the State of Delaware and a wholly owned subsidiary of STCC (the “Merger Sub”), and American Jianye Ethanol Company, Inc., a corporation formed under the laws of the State of Delaware (“American Jianye”). Each of STCC, the Merger Sub, and American Jianye is referred to herein individually as a “Party” and all are referred to collectively as the “Parties.” PREAMBLE WHEREAS, American Jianye owns 100% of the registered capital of Zhao Dong Jianye Fuel Co., Ltd., a corporation organized under the laws of The People’s Republic of China (“Zhao Dong Jianye”); WHEREAS, STCC and American Jianye have determined that a business combination between them is advisable and in the best interests of their respective companies and stockholders and presents an opportunity for their respective companies to achieve long-term strategic and financial benefits; WHEREAS, STCC has proposed to acquire American Jianye pursuant to a merger transaction whereby, pursuant to the terms and subject to the conditions of this Agreement, American Jianye shall become a wholly owned subsidiary of STCC through the merger of American Jianye with and into the Merger Sub (the “Merger”); and WHEREAS, in the Merger, all issued and outstanding shares of capital stock of American Jianye shall be cancelled and converted into the right to receive 189,901,500 shares of common stock of STCC (the “Merger Shares”) which Shares shall represent 97.46% of the voting power of STCC after the Merger; NOW, THEREFORE, in consideration of the premises and the mutual covenants, representations and warranties contained herein, the Parties, intending to be legally bound, hereby agree as follows: CERTAIN DEFINITIONS As used in this Agreement, the following terms shall have the meanings set forth below: “Applicable Law” means any domestic or foreign law, statute, regulation, rule, policy, guideline or ordinance applicable to the businesses of the Parties, the Merger and/or the Parties. “DGCL” means Delaware General Corporation Law. “Knowledge” means, in the case of STCC or American Jianye, a particular fact or other matter of which its Chief Executive Officer or the Chief Financial Officer is actually aware or which a prudent individual serving in such capacity could be expected to discover or otherwise become aware of in the course of conducting a reasonable review or investigation of the corporation and its business and affairs. “Lien” means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest, claim, encumbrance, royalty interest, any other adverse claim of any kind in respect of such property or asset, or any other restrictions or limitations of any nature whatsoever. “Material Adverse Effect” with respect to any entity or group of entities means any event, change or effect that has or would have a materially adverse effect on the financial condition, business or results of operations of such entity or group of entities, taken as a whole. “Person” means any individual, corporation, partnership, trust or unincorporated organization or a government or any agency or political subdivision thereof. “Surviving Entity” shall mean American Jianye as the surviving entity in the Merger as provided in Section “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means: (i) any income, alternative or add-on minimum tax, gross receipts tax, sales tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license tax, withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp tax, occupation tax, property tax, environmental or windfall profit tax, custom, duty or other tax, impost, levy, governmental fee or other like assessment or charge of any kind whatsoever together with any interest or any penalty, addition to tax or additional amount imposed with respect thereto by any governmental or Tax authority responsible for the imposition of any such tax (domestic or foreign), and (ii) any liability for the payment of any amounts of the type described in clause (i) above as a result of being a member of an affiliated, consolidated, combined or unitary group for any Taxable period, and (iii) any liability for the payment of any amounts of the type described in clauses (i) or (ii) above as a result of any express or implied obligation to indemnify any other person. “Tax Return” means any return, declaration, form, claim for refund or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. ARTICLE I THE MERGER SECTION 1.01 PROCEDURE Upon the terms and subject to the conditions set forth in this Agreement and in accordance with the DGCL, at the Effective Time (as hereinafter defined), all American Jianye Shares (as hereinafter defined) shall be cancelled and converted into the right to receive the Merger Shares. In connection therewith, the following terms shall apply: (a) Exchange Agent.
